02-12-101-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00101-CR
 
 



Richard Douglas Nixon


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 43rd
District Court OF Parker COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          On
March 15, 2012, the trial court heard appellant’s trial counsel’s request to
withdraw.  A supplemental reporter’s record from the hearing was filed in this
court on March 27, 2012.  
          At
the hearing, appellant told the trial court that he did not wish to proceed
with the appeal.  Accordingly, we dismiss this appeal.
 
PER
CURIAM
PANEL:  LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED: April 19, 2012




[1]See Tex. R. App. P. 47.4.